Citation Nr: 0411597	
Decision Date: 05/04/04    Archive Date: 05/14/04

DOCKET NO.  02-12 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an effective date prior to March 13, 1985, for 
the award of a 100 percent disability rating for a 
schizophrenic reaction, chronic paranoid type, based upon 
clear and unmistakable error (CUE).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel





INTRODUCTION

The veteran had active duty from June 1968 to July 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which denied an earlier effective 
for the award of a 100 percent rating for paranoid 
schizophrenia.


FINDING OF FACT

The veteran has not alleged specific errors of fact or law in 
any prior, final rating decision that evaluated his 
schizophrenia.


CONCLUSION OF LAW

The veteran has not submitted a valid claim of CUE in any 
prior, final rating action that evaluated his schizophrenia.  
38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105(a) (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to notify and assist

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

Concerning VA's duty to notify the appellant, in Pelegrini v. 
Principi, 17 Vet. App. 412 (2004), the Court of Appeals for 
Veterans Claims (Court) recently held that a VCAA notice 
letter consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.  

The RO fulfilled its duties to inform the veteran in this 
case.  By means of the discussions in the December 2001 
rating decision and the accompanying letter dated that same 
month, and an August 2002 Statement of the Case, the veteran 
was notified of evidence and information necessary to 
substantiate his claim and of his and VA's respective duties.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

With respect to VA's duty to assist the veteran, the duty to 
obtain records only applies to records that are "relevant" to 
the claim.  38 U.S.C.A. § 5103A(b)(1) (West 2002); see also 
Counts v. Brown, 6 Vet. App. 473, 476 (1994) (citing the 
Federal Rule of Evidence 401 defining "relevant evidence" as 
"evidence having any tendency to make the existence of any 
fact that is of consequence to the determination of the 
action more probable or less probable than it would be 
without the evidence").  As discussed more fully below, there 
is, by law, no additional relevant evidence to be obtained 
with respect to this claim.

VA has no duty to assist a claimant if there is no reasonable 
possibility that VA assistance would help substantiate the 
claim.  38 U.S.C.A. § 5103A(a)(2) (West 2002).  In this case, 
there is no possibility that any evidence could be obtained 
that would be relevant to the legal question involved.  See 
38 C.F.R. § 3.159(d)(2) (2003).  In other words, there is no 
evidence that could be obtained that would have any effect on 
the outcome of this claim.  Further development and further 
expending of VA's resources are not warranted.  See Wensch v. 
Principi, 15 Vet App 362 (2001); Dela Cruz v. Principi, 15 
Vet. App. 143, 149 (2001). 

Moreover, inasmuch as the veteran's arguments allege CUE, the 
Court has held that the VCAA is not applicable to motions for 
revision of either an RO or a Board decision on the grounds 
of CUE.  Livesay v. Principi, 15 Vet. App. 165 (2001) (en 
banc); Parker v. Principi, 15 Vet. App. 407 (2002).

II.  Laws and regulations

A.  Effective date 

The effective date provisions for awards of increased 
disability compensation include a general rule which is that 
an award based on a claim for increase of compensation 
"shall be fixed in accordance with the facts found, but 
shall not be earlier than the date of receipt of application 
therefor."  38 U.S.C.A. § 5110(a) (West 2002).  The 
corresponding VA regulation expresses this rule as "date of 
receipt of claim or date entitlement arose, whichever is 
later."  38 C.F.R. § 3.400(o)(1) (2003).  Under the general 
rule provided by the law, an effective date for an increased 
rating may be assigned later than the date of receipt of 
claim -- if the evidence shows that the increase in 
disability actually occurred after the claim was filed -- but 
never earlier than the date of claim.  

The law provides one exception to this general rule governing 
claims "for increase" which exception governs awards "of 
increased compensation."  38 U.S.C.A. § 5110(a), (b)(2) 
(West 2002).  If the evidence shows that the increase in 
disability occurred prior to the date of receipt of claim, 
the RO may assign the earliest date as of which it is 
ascertainable that the increase occurred as long as the claim 
for the increased disability rating was received within a 
year of the date that the increase occurred.  38 U.S.C.A. 
§ 5110(b)(2) (West 2002); 38 C.F.R. § 3.400(o)(2) (2003); see 
Harper v. Brown, 10 Vet. App. 125 (1997); see also VAOPGCPREC 
12-98.

Moreover, the Court stated in Harper that the phrase 
"otherwise, date of receipt of claim" in paragraph (2) of 
the regulation "refers to the situation in which a factually 
ascertainable increase occurred more than one year prior to 
the receipt of the claim for such increase."  See Harper, 10 
Vet. App. at 126; see also VAOPGCPREC 12-98 at 3.  Such an 
increase must still exist at the same level of severity 
presently, of course, because VA compensation is awarded for 
present or current levels of disability and not for 
disability that existed in the past but no longer exists 
currently.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) 
(holding that Secretary's and Court's interpretation of 
sections 1110 and 1131 of the statute as requiring the 
existence of a present disability for VA compensation 
purposes cannot be considered arbitrary and therefore the 
decision based on that interpretation must be affirmed).

In addition, the Court has indicated that it is axiomatic 
that the fact that must be found in order for entitlement to 
an increase in disability compensation to arise is that the 
service-connected disability has increased in severity to a 
degree warranting an increase in compensation.  See Hazan v. 
Gober, 10 Vet. App. 511, 519 (1992) (noting that, under 
section 5110(b)(2) which provides that the effective date of 
an award of increased compensation shall be the earliest date 
of which it is ascertainable that an increase in disability 
had occurred, "the only cognizable 'increase' for this 
purpose is one to the next disability level" provided by law 
for the particular disability).  Thus, determining whether an 
effective date assigned for an increased rating is correct or 
proper under the law requires (1) a determination of the date 
of the receipt of the claim for the increased rating as well 
as (2) a review of all the evidence of record to determine 
when an increase in disability was "ascertainable."  Hazan, 
10 Vet. App. at 521.

B. Clear and unmistakable error

The decision of a duly constituted rating agency or other 
agency of original jurisdiction on which an action was 
predicated will be final and binding upon all field offices 
of VA as to conclusions based on evidence on file at the time 
and will not be subject to revision on the same factual basis 
except by duly constituted appellate authorities, for new and 
material evidence, or for clear and unmistakable error.  38 
C.F.R. §§ 3.104(a), 3.105(a).

The Court has propounded a three-prong test to determine 
whether clear and unmistakable error is present in a prior 
determination:

(1) [E]ither the correct facts, as they were known 
at the time, were not before the adjudicator (i.e., 
more than a simple disagreement as to how the facts 
were weighed or evaluated) or the statutory or 
regulatory provisions extant at that time were 
incorrectly applied; (2) the error must be 
"undebatable" and of the sort "which, had it not 
been made, would have manifestly changed the 
outcome at the time it was made;" and (3) a 
determination that there was CUE must be based on 
the record and law that existed at the time of the 
prior adjudication in question.  Damrel v. Brown, 6 
Vet. App. 242, 245 (1994), quoting Russell v. 
Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).

A determination that there was clear and unmistakable error 
must be based on the record and law that existed at the time 
of the prior adjudication in question, and not on subsequent 
determinations of record.  Damrel, at 245.  To establish a 
valid claim of clear and unmistakable error the claimant must 
demonstrate that either the correct facts, as they were known 
at the time, were not before the adjudicator, or that 
statutory or regulatory provisions extant at the time were 
incorrectly applied.  Daniels v. Gober, 10 Vet. App. 474 
(1997).

The Court has indicated that clear and unmistakable error is 
a very specific and a rare kind of error.  It is the kind of 
error of fact or of law that when called to the attention of 
later reviewers compels the conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.  Thus, even where the 
presence of error is accepted, if it is not absolutely clear 
that a different result would have ensued, the error 
complained of cannot be, ipso facto, clear and unmistakable.  
Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), Russell, supra.

The essence of a claim of clear and unmistakable error is 
that it is a collateral attack on an otherwise final rating 
decision by a VA regional office.  Smith v. Brown, 35 F. 3d 
1516, 1527 (Fed. Cir. 1994).  As such, there is a presumption 
of validity which attaches to that final decision, and when 
such a decision is collaterally attacked, the presumption 
becomes even stronger.  See Fugo at 44.  Therefore, a 
claimant who seeks to obtain retroactive benefits based on 
clear and unmistakable error has a much heavier burden than 
that placed upon a claimant who seeks to establish 
prospective entitlement to VA benefits.  See Akins v. 
Derwinski, 1 Vet. App. 228, 231 (1991).

III.  Legal analysis

In October 1970, the veteran submitted a claim for service 
connection for a psychiatric disorder to the RO.  In December 
1970, the RO granted service connection for a schizophrenic 
reaction, paranoid type, and assigned a 30 percent 
evaluation, effective from July 29, 1970.  The veteran was 
notified of this decision and of his appellate rights by 
letter dated December 22, 1970.  He did not appeal.  

The record is replete with treatment records for a 
schizophrenic reaction from that point onward.  The veteran 
was awarded temporary total evaluations, followed by the 
continuation of the 30 percent rating, in April 1971 and May, 
July, and September 1972, and July 1973 rating decisions.  A 
claim for an increased rating in excess of 30 percent was 
received in March 1976.  In October 1976, the RO denied 
entitlement to a disability rating in excess of 30 percent, 
but two temporary total ratings were assigned for two periods 
of hospitalization.  The veteran did not appeal any of these 
rating decisions.  

The veteran again submitted a claim for an increased rating 
for his service-connected schizophrenia in April 1978.  The 
claim was denied by the RO in October 1978, and the veteran 
was notified by letter dated November 27, 1978.  He filed a 
notice of disagreement with that rating decision in January 
1979.  A statement of the case was issued in March 1979.  The 
veteran did not submit a substantive appeal.  

In January 1980, the veteran submitted a claim for an 
increased rating, which was denied in October 1980, although 
a temporary total rating was assigned for three months of 
hospitalization in 1979.  In December 1981, the veteran again 
sought an increased rating and reported hospitalization for 
his schizophrenia.  VA treatment records showed that he was 
hospitalized from November 1981 to January 1982.  In February 
1982, the RO granted a temporary total rating for 
hospitalization but continued the 30 percent rating 
thereafter.  The veteran did not appeal either of these 
decisions.  

On March 13, 1985, the veteran filed a claim for an increased 
rating.  The claim was denied in May 1985, and the veteran 
appealed.  Subsequent to the receipt of a medical opinion in 
August 1987, the RO granted a 100 percent schedular rating 
for schizophrenia in a September 1987 rating decision, which 
was a full grant of the benefit sought on appeal, effective 
from the date of claim, March 13, 1985.  The veteran was 
notified of this decision and his appellate rights by letter 
dated September 14, 1987.  He did not appeal the assignment 
of the effective date.  No correspondence was received from 
the veteran within one year of the September 1987 
notification of the rating decision.  

In May 2001, the veteran indicated that he was seeking an 
earlier effective date for the 100 percent rating for 
schizophrenia.  He alleged that his frequent and prolonged 
hospitalizations over the years for his schizophrenia 
indicated that he was totally disabled.  He also stated that 
he had not been able to hold a job since 1969 because of his 
mental illness, and that he had been in receipt of Social 
Security Administration (SSA) disability benefits since 1973.  

The RO denied the claim for an earlier effective date in 
December 2001, on the basis that the December 1970 rating 
decision and subsequent rating decisions did not contain CUE.  
On appeal, the veteran maintains, in essence, that there was 
clear and unmistakable error in the prior RO decisions 
evaluating his service-connected schizophrenia.  He said that 
he was not able to appeal these decision in the past because 
he was mentally incapacitated.    

The veteran submitted a written statement from his clinical 
psychologist from the Vet Center dated in November 2002 which 
indicates that he was treated there since 1986.  The 
psychologist stated that the veteran should have been rated 
100 percent disabled by VA since the date he separated from 
service.  Remand is not required for consideration by the RO 
and a supplemental statement of the case, as this document is 
not pertinent to the claim on appeal.  See 38 C.F.R. § 19.31.  
Specifically, a claim for CUE must be based on the record 
that existed at the time of the prior adjudication in 
question, and this document was not created until November 
2002.

As noted above, the veteran did not perfect an appeal of any 
of the rating decisions (with the exception of the May 1985 
rating decision) which evaluated his service-connected 
schizophrenia.  The September 1987 rating decision 
specifically assigned a 100 percent rating for schizophrenia, 
effective from March 13, 1985.  These decisions are final and 
may not be revised except on a showing of CUE under 38 C.F.R. 
§ 3.105(a).  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.200, 20.302, 20.1103 (2003).  Although there are not 
copies of all of the letters notifying the veteran of these 
decisions and of his appellate rights associated with the 
claims folder, he has not argued that he did not receive 
notice, and there is no evidence suggesting improper 
notification.  The law presumes the regularity of the 
administrative process absent clear evidence to the contrary.  
See Warfield v. Gober, 10 Vet. App. 483 (1997); Mindenhall v. 
Brown, 7 Vet. App. 271 (1994); Ashley v. Derwinski, 2 Vet. 
App. 62 (1992).  Rather, the veteran maintains that he was 
disabled due to his schizophrenic reaction and unable to 
appeal the rating decisions; however, the Board is bound in 
its decisions by the regulations of the Department.  See 38 
U.S.C.A. § 7104(c) (West 2002).  

The veteran maintains that the fact that he was unemployed 
and hospitalized on a frequent basis between 1970 and 1984, 
and was in receipt of SSA benefits, warrants the assignment 
of a 100 percent schedular rating for his service-connected 
schizophrenia prior to 1985.  This is the sum and total of 
the argument and allegations presented to support his claim.  
He has cited no law or regulations relevant to such a claim 
and has not argued that any statutory or regulatory 
provisions were incorrectly applied.  Moreover, he has not 
articulated any error of fact committed on the part of the RO 
in conjunction with the prior rating decisions, let alone 
presented an allegation with the specificity required to 
demonstrate CUE on its face.  He has not provided persuasive 
reasons explaining why the result of the final RO rating 
decisions would have been manifestly different but for the 
alleged error.  He simply has not alleged that the facts 
contained in the record at the time of the prior rating 
decisions were incorrect in any manner.  At best, the 
veteran's statements amount to no more than a broad 
allegation of a failure to follow the regulations, or a 
general, unspecific error, or disagreement with how the RO 
weighed or evaluated the evidence, which cannot form the 
basis of a CUE claim.  Moreover, the opinion of the clinical 
psychologist dated in November 2002 is not probative as to 
CUE, as the determination of CUE must be based on the record 
at the time the decision was made.  

Therefore, a claim of CUE in the prior rating decisions has 
not been pled with sufficient specificity to raise a valid 
claim.  In essence, the veteran feels that he should have 
been granted a 100 percent rating for schizophrenia prior to 
1985.  However, he has not pointed to any error of fact or 
any error in the application of the law which is such that it 
would compel the conclusion that the result would have been 
manifestly different but for the error.  The issue in this 
case is a legal one, that is, whether the appellant has met 
the legal requirements for pleading CUE.  In this case, the 
facts are not in dispute, and application of the law to the 
facts is dispositive.  Where there is no entitlement under 
the law to the benefit sought, the appeal must be terminated.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

An effective date earlier than March 13, 1985, for the award 
of a 100 percent rating for a schizophrenic reaction, chronic 
paranoid type, to include on the basis of clear and 
unmistakable error, is denied.  



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



